DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed September 29, 2020. Claims 1, 8, 12-14 & 16 are pending. Claims 2-7, 9-11, 15 & 17-19 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 8, 12-14 & 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the PTAB decision rendered February 1, 2022, no prior art of record teaches or fairly suggests an apparatus for obtaining a subject’s body fat, the apparatus comprising, inter alia, first and second nested or combined electrodes, each nested or combined electrode comprising a current electrode and a voltage electrode for impedance measurement, wherein one of the nested or combined electrode is located on one face of the apparatus while the other of the nested or combined electrodes is located directly opposite of the one nested or combined electrodes on the opposite face of the apparatus, wherein the current electrode of each nested or combined electrodes is larger than the voltage electrode.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791